DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyama et al. (WO 2018/047484), wherein US Serial No. 2019/0177508 is used as the English equivalent for citation purposes.

    PNG
    media_image1.png
    376
    310
    media_image1.png
    Greyscale
Regarding claims 1-3; Tsuyama et al. teaches an acyl phosphine photoinitiator of Formula 1-2 [0073-0076].










Tsuyama et al. teaches the L can be an ether bond [0063] and A is an alkyl [0059, 0061]. In the instance X1 of the instant claim is a single bond, X2 is a -O-C(O)-, Y is an alkyl group, and n is 3 to 6, the initiator of Tsuyama et al. and the initiator of the instant application substantially overlap.
The essential difference between the initiator of Tsuyama et al. has a singular -CH2- group between the aryl ring and the ether.  It is well settled that compounds which In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601(CCPA 1978) (stereoisomers prima facie obvious); see MPEP §2144.09.  It is the Examiner’s position that the methylene linkage of Tsuyama et al. does not significantly alter properties of the photoinitiator compared to a photoinitiator not having the methylene linkage; rather the structures are sufficiently close in structural similarity that one of ordinary skill in the art would presume the compounds to possess substantially similar properties.
	Regarding claim 4; Tsuyama et al. teaches a polymerizable composition comprising the photopolymerization initiator above and a polymerizable compound [0018].
	Regarding claim 6; Tsuyama et al. teaches the polymerizable composition is an ink jet ink composition [0198].
	Regarding claims 5 and 7; Tsuyama et al. teaches a solid image (cured product/print).  The Examiner makes note that “formed by printing…” is a product by process limitation.  The examiner notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) ); see MPEP §2113.
	Tsuyama et al. teaches the total amount of the elution amounts of the photopolymerization initiator (acylphosphine oxide compound) and degraded substance of the photopolymerization initiator from the printed article were measured to be less than 30 ppb [0240-0246; Table 1; Ex1-5].

Conclusion

    PNG
    media_image2.png
    226
    297
    media_image2.png
    Greyscale
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamada (US Serial No. 2016/0108264) teaches an active energy ray curable composition comprising a polymerizable compound [0028-0037] and a acyl phosphine oxide photoinitiator [0046].






Yamada fails to teach a compound required by the general formula (1) of the instant claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767